EXAMINER'S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Gzybowski on 6/16/22.

The application has been amended as follows: 
The following claims have been amended:

1.	 (Currently Amended) A method of chopping or cutting food items on a cutting 
board comprising the steps of:
 a) providing a cutting board having opposed sides and opposed ends;
 b) providing a cutting board holder  having a base and posts that extend upward from the base, the cutting board being configured to be  positioned between the posts;
 c) selectively:
i) positioning the cutting board in the cutting board holder so that the cutting board conforms into a curved U-shaped configuration; [or] and
 ii) positioning  the cutting board in a flat configuration when not positioned in the cutting board holder; and 
 d) chopping or cutting a food item 

2-4.       (Canceled)

5.	(Currently Amended) A method of chopping or cutting food items on [a] the cutting board according to claim 1, wherein in step d) the chopping or cutting is performed using a knife.

6-7. (Canceled)


8. 	(Currently Amended) A method of chopping or cutting food items on [a] the cutting board according to claim 1, wherein the food item in step [c)] d) is a brittle food item.

9. 	(Currently Amended) A method of chopping or cutting food items on [a] the cutting board according to claim 8, wherein the brittle food item comprises a nut.

10. 	(Currently Amended) A method of chopping or cutting food items on [a] the cutting board according to claim 1, wherein during the chopping or cutting in step [e)] d) chopped or cut and un-chopped and un-cut particles of the food item fall to a bottom of the U- shaped configured cutting board.

11-20. (Canceled)


21. (Currently Amended)  A method of chopping or cutting food items on [a] the cutting board according to claim [3] 1, wherein the cutting board holder is provided with at least four posts between which the cutting board is position in the curved configuration.

22. (Currently Amended)  A method of chopping or cutting food items on [a] the cutting board according to claim 21, wherein the at least four posts include inwardly projecting portions providing overhanging structures that engage top edges of the cutting board.

23. (Currently Amended)  A method of chopping or cutting food items on [a] the cutting board according to claim 21, wherein the at least four posts are configured to be folded downward.

24. (Currently Amended)  A method of chopping or cutting food items on [a] the cutting board according to claim 21, wherein the at least four posts have adjustable lengths.

25. (Currently Amended)  A method of chopping or cutting food items on [a] the cutting board according to claim 21, wherein the at least four posts are removably attached to the base of the cutting board holder.

26. (Currently Amended) A method of chopping or cutting food items on [a] the cutting board according to claim 21, wherein the at least four posts have a cross-sectional shape selected from circular, rectangular and square.

27. (Currently Amended) A method of chopping or cutting food items on [a] the cutting board according to claim 21, wherein the base of the cutting board includes corners and the at least four posts are located at the corners.

28. (Currently Amended) A method of chopping or cutting food items on [a] the cutting board according to claim 21, wherein the at least four posts are located inwardly from the opposite ends of the base of the cutting board holder.

29. (Currently Amended) A method of chopping or cutting food items on [a] the cutting board according to claim 21, wherein base of the cutting board holder has a rectangular shape.

30. 	(Currently Amended) A method of chopping or cutting food items on [a] the cutting board according to claim 21, wherein the cutting board has a rectangular shape.

31. (Currently Amended) A method of chopping or cutting food items on [a] the cutting board according to claim [11] 1, wherein in the curved configuration upper portions of the opposite sides of the cutting board are parallel.

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding to Claim 1, the present invention is neither anticipated or rendered obvious over the prior art of record because the prior art fails to disclose a method of chopping or cutting food items comprising a cutting board, a cutting board holder having a base and post that extend upward from the base, the cutting board being configured to be positioned between the post, and selectively positioning the cutting board in the cutting board holder so that the cutting board conforms into a curved U-shaped configuration, positioning the cutting board in a flat configuration, and chopping a food item on the cutting board in the curved configuration, in combination with all other claimed limitations set forth by the independent claim. The closest prior art, Memmesheimer (DE 10060723A1) discloses a cutting board having a flat configuration (Figures 1a-2) and curved configuration (Figures 1a-2). However, Memmesheimer fails to disclose a cutting board holder comprising a base and post that extend upward from the base, the cutting board being configured to be positioned between the post, selectively positioning the cutting board in the cutting board holder so that the cutting board conforms into a curved U-shaped configuration and positioning the cutting board in a flat configuration, in combination with all other claimed limitations.  
Additional prior art considered includes Wei et al. (US 2020/0047325) which discloses a cutting mat (11) having a flat configuration (Figure 4) and a curved configuration (Figure 3).  However, Wei et al. also fails to disclose having a cutting board holder comprising a base and post that extend upward from the base, in combination with all other claimed limitations set forth by the independent claim of the present invention.   Additional prior art considered includes Randall (US 10,213,055) which discloses a cutting board having a flat configuration and a folded configurations [Figures 3-5 in Randall], Sanders (US 5,203,548) which disclose a cutting board having a flat and folded configuration [Figures 2-4 in Sanders] and Norton (US 9,750,374) which discloses a cutting board having a curved configuration [Figure 1 in Norton].  However, the prior art of Randall, Sanders, and Norton also fails to disclose having a cutting board holder comprising a base and post that extend upward from the base. This is because the instant invention requires a method comprising a cutting board holder (4, as can be seen from Figure 6 of the drawings of the instant application) having post (6, as can be seen from Figure 6-7 of the drawings of the instant application) that extend upward from a base (5, as can be seen from Figures 6-7 of the drawings of the instant application) where a cutting board (1, as can be seen from Figure 1 and 7 of the drawings of the instant application) is bend into a U- shape and held in the cutting board holder, as can be seen from Figure 7 of the drawings of the instant application, which is not disclosed by the prior art of record.   

Claims 5, 8-10, and 21-31 are allowed as a result of being dependent on an allowed claim. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIRVANA DEONAUTH/Primary Examiner, Art Unit 3726